Concurring Opinion by
Mr. Justice Roberts:
The majority apparently believes that the trial record colloquy quoted in its opinion refutes appellant’s contention that his guilty plea was not voluntary. However, it does not for two reasons: (1) the possibility remains that appellant’s plea was primarily motivated by his allegedly coerced confession, see Commonwealth v. Garrett, 425 Pa. 594, 229 A. 2d 922 (1967); and (2) the requirements established by several of our cases for a sufficient record colloquy were not met, see, e.g., Commonwealth ex rel. West v. Rundle, 428 Pa. 102, 105-06, 237 A. 2d 196, 198 (1968); Commonwealth ex rel. West v. Myers, 423 Pa. 1, 5 n. 3, 222 A. 2d 918, 921 n. 3 (1966); Commonwealth ex rel. Barnosky v. Maroney, 414 Pa. 161, 165, 199 A. 2d 424, 426 (1964). It was therefore necessary to hold a hearing, as did the *59court below, to resolve appellant’s contention. See Post Conviction Hearing Act of January 25, 1966, P. L. (1965) 1580, §9, 19 P.S. §1180-9 (Supp. 1967).
The hearing court did not believe Littles’ testimony and thus found that, having failed to carry his burden of proof, Littles’ plea was knowingly and intelligently entered. See, e.g., Commonwealth v. Grays, 428 Pa. 109, 237 A. 2d 198 (1968). With this conclusion I agree, and it is on this basis that I believe that the result reached by the majority is correct.*
Mr. Justice Eagen and Mr. Justice O’Bbien join in this concurring opinion.

 Littles also insisted that the trial court compelled him to accept court-appointed counsel although his parents had obtained private representation. Appellant’s brief contains a purported quote from the record which does give credence to this allegation; however, the record itself fails to support this allegation for it contains no passage similar to that quoted by appellant in his brief. To the contrary, it discloses that the trial court did not compel appellant to accept court-appointed counsel but rather took pains to determine whether appellant was in fact satisfied to proceed with his court-appointed representation.